              Case 2:20-cv-00984-JLR Document 5 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JACOB BOZEMAN, et al.,                       CASE NO. C20-0984JLR

11                               Plaintiffs,             ORDER DISMISSING
                   v.                                    COMPLAINT
12
            JENNY A. DURKAN, et al.,
13
                                 Defendants.
14

15          On November 2, 2020, the court issued an order to show cause why this matter

16   should not be dismissed for failing to comply with the Federal Rule of Civil Procedure

17   4(m) time limitations for serving the defendant with a summons and a copy of the

18   complaint. (See OSC (Dkt. # 4) at 1-2 (citing Fed. R. Civ. P. 4(m)).) The court warned

19   Plaintiffs Jacob Bozeman and Austin Bozeman and that if they did not timely respond to

20   the court’s order to show cause, the court would dismiss this action without prejudice.

21   (See id.) Plaintiffs’ response was due on November 12, 2020. (See id.) Plaintiffs have

22   //


     ORDER - 1
              Case 2:20-cv-00984-JLR Document 5 Filed 11/20/20 Page 2 of 2




 1   not responded to the court’s order to show cause to date. (See generally Dkt.)

 2   Accordingly, the court dismisses Plaintiffs complaint without prejudice.

 3         Dated this 20th day of November, 2020.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
